ROSE, Circuit Judge.
In the District Court a general verdict of guilty was returned against J. Revi Cook, the plaintiff in error, the defendant below, and so styled here. He was tried upon an information which in three counts charged against him — First, possession of intoxicants; second, their sale; third, the máintaining as a common nuisance a place in which they were sold. He admits that between 9 and 10 o’clock at night he was found walking along a road towards his house, carrying a gallon of moonshine liquor, and he therefore does not question the propriety of his conviction on the first count, but he says there was no sufficient evidence to sustain a verdict of guilty on the others.
The government proved that liquor had been so frequently sold at the house at which he lived as to make that place a nuisance. All these sales were made by a woman named Collins. It is not shown that he was present at the making of any of them. It was shown that both he and this woman had for some years lived át this house. He was arrested about 11' o’clock at night. The Collins woman was then with him. He was presumably in bed. At all events, it was necessary for him to dress before he could accompany the officers, and she collected his clothes and helped him to dress. He was his only witness. He admitted that the woman lived in the house for a number of years, but he denied that he had any part in her violations of law. He said he knew nothing of them. He produced a deed of some years standing, which put the property in the name of his son, a resident of Pennsylvania, and a letter from the son giving the Collins woman charge of the first floor of the house. The jury heard his story and saw him *292tell it. They were instructed that they could not convict him, unless satisfied of his guilt beyond a reasonable doubt. In view of the long and close connection between him and the woman, of his having been personally found carrying liquor towards the house, and of the apparent lack of candor with which the record strongly suggests he testified, we may not hold that the jury was not justified in reaching the conclusion they did. ■
The question as to his participation in the violations of law was one peculiarly fit for the determination of 12 sensible and experienced men.
Affirmed.